PER CURIAM:

El peticionario fué convicto y sentenciado del delito de homicidio voluntario a cumplir una pena de uno a ocho años de presidio, por haber dado muerte a su esposa.
Estando cumpliendo la sentencia radicó un recurso' de hábeas corpus alegando que no tuvo la debida asistencia de *220abogado. Expedido el auto y visto el recurso en sus méritos el tribunal a quo lo declaró sin lugar. Apeló el peticionario, señalando los siguientes errores:
“Primer Error: Erró el Tribunal inferior al determinar que en el acto de su juicio el peticionario, tuvo una adecuada representación legal.
“Segundo Error: El Tribunal sentenciador apreció errónea-mente la prueba.”
El primer error no fué cometido. El juez que intervino en el recurso de hábeas corpus manifestó lo siguiente:
El caso era uno de asesinato en segundo grado y el Tribunal ■declaró al acusado culpable y convicto de homicidio voluntario, .y a petición de la defensa refirió el caso al Oficial Probatorio .para estudio e informe, y señaló el día 10 de febrero para impo-ner la sentencia. Por haberle sido adverso el informe del Ofi-cial Probatorio se denegó la solicitud de sentencia probatoria, y el 13 de febrero de 1956 el Tribunal le impuso al acusado una pena indeterminada no menor de un año ni mayor de ocho años de presidio, con trabajos forzados y sin costas en el caso de homicidio voluntario, y en los casos de infracción a la Ley de Armas lo absolvió en uno de los ‘counts’ de la acusación y lo condenó en otro de los ‘counts’. Entiende la Corte que este acusado tuvo un juicio imparcial y justo y que tuvo una debida asistencia de abogado. Fué defendido por uno de los abogados de más experiencia de este distrito, por lo que se declara sin lugar el recurso de hábeas corpus en este caso. Las partes quedan notificadas en corte abierta de esta resolución.”
Después de estudiar la transcripción de la evidencia hemos quedado convencidos de que el juez sentenciador actuó correctamente al formular la anterior conclusión. González v. Jones, 79 D.P.R. 44.
El segundo error tampoco fué cometido. Nada hay en el récord que indique que el juez sentenciador apreciara erró-neamente la prueba.

Debe confirmarse la sentencia apelada.